                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK L. KING,                             :
    Plaintiff,                               :
                                             :
         v.                                  :       CIVIL ACTION NO. 19-CV-1005
                                             :
OFFICER MATTHEW CAVALLO,                     :
et al.,                                      :
        Defendants.                          :

                                       MEMORANDUM

JONES, J.                                                                     APRIL 5, 2019

    Plaintiff Derrick L. King, a prisoner at the Berks County Jail who is proceeding pro se,

brings this civil action pursuant to 42 U.S.C. § 1983 based on his arrest, prosecution, and

conviction in Berks County. See Commonwealth v. King, Docket No. CP-06-CR-0004202-2017

(Berks Cty. Court of Common Pleas). He seeks to proceed in forma pauperis. For the following

reasons, the Court will grant King leave to proceed in forma pauperis and dismiss the Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

    I.        FACTS 1

    King filed this case against Officer Matthew Cavallo, Assistant District Attorney Adam

McNaughton, Assistant Public Defender Amber Moll, Judge Patrick T. Barrett, and Uptown

Transportation Services. It also appears that he sought to name the Wyomissing Police

Department and Amanda Kasardo (identified as a forensic DNA scientist) as Defendants, even

though he failed to name them as Defendants in the caption of his Complaint in accordance with




1
 The following facts are taken from the Complaint and from the publicly available docket for
King’s underlying criminal proceeding.
                                                 1
Federal Rule of Civil Procedure 10(a). 2 His Complaint raises claims arising from his arrest on

August 23, 2017 and his subsequent prosecution and conviction for prohibited possession of a

firearm.

    Public dockets reflect that King was charged and arraigned on August 23, 2017 on gun and

drug charges. See Commonwealth v. King, Docket No. MJ-23202-CR-0000398-2017. The

docket lists Matthew Cavallo as the arresting officer and Wyomissing Borough Police

Department as the arresting agency. It appears King was imprisoned at that time because he was

unable to post bail. King waived his preliminary hearing and the charges were held for court.

    The Court of Common Pleas docket indicates that Judge Barrett presided over King’s

criminal case, that Adam McNaughton served as the prosecutor on the case, and that Amber

Moll was appointed to represent King and served as his counsel through trial. See

Commonwealth v. King, Docket No. CP-06-CR-0004202-2017 (Berks Cty. Court of Common

Pleas). The docket reflects various scheduling orders with the notation “Waiver of PA. R. Crim.

P. 600,” denoting a waiver of the right to be tried within the time periods set by Pennsylvania’s

criminal procedural rules. King proceeded to trial in October of 2018 on the charge of prohibited

possession of a firearm and was found guilty. The procedural history is not entirely clear from

the docket, but on December 6, 2018, the court conducted a “Guilty Plea-Sentencing,” imposed a

sentence of five to ten years of imprisonment, and dismissed the remaining charges. After

unsuccessful post-trial motions, King appealed and his appeal remains pending. See

Commonwealth v. King, 358 MDA 2019 (Pa. Super. Ct.).




2
 Despite King’s procedural error, the Court will treat Wyomissing Police Department and
Amanda Kasardo as Defendants because they are clearly identified as Defendants on page 5 of
the Complaint.
                                                 2
    In the instant civil action, King primarily alleges that he was falsely arrested, falsely

imprisoned, and maliciously prosecuted. 3 King alleges that on August 23, 2017, he “purchased

(a) taxi transportation fee.” (Compl. at 9.) Officer Cavallo stopped the taxi in which King was

travelling and saw King “scuffling” during the stop. (Id.) Officers recovered a loaded revolver

under the front seat of the car and, according to King, conducted DNA testing. The Court

understands King to be alleging that he should not have been prosecuted without a grand jury

indictment, that his speedy trial rights were violated, that Moll violated his right to equal

protection by treating him differently from other clients, and that Judge Barrett violated his rights

by denying him nominal bail.

    King seeks compensatory and punitive damages in connection with his detention. In support

of his claims, King attached as exhibits to his Complaint: (1) a motion to dismiss he filed in his

criminal case seeking dismissal of the charges because he was not timely tried; (2) a post-

sentence motion filed by Moll on his behalf arguing that the evidence at trial was insufficient to

support King’s conviction and that his sentence was excessive; and (3) discovery provided by the

prosecutor including a “DNA Analysis” prepared by Kasardo reflecting that DNA was taken

from the gun and from King, the criminal complaint against King including Officer Cavallo’s

affidavit of probable cause, and incident reports from the arrest. In his affidavit of probable

cause, Cavallo stated that during the traffic stop, he observed King “pushing a bag underneath

the front seat in front of him,” that the bag was discovered to contain a gun, and that King was

prohibited from having a license to conceal a firearm due to his prior convictions. (Id. at 32.)




3
 King also asserts that he was defamed and discriminated against based on his race. However,
he does not allege any facts in support of those conclusory allegations. As the facts alleged and
exhibits attached to the Complaint concern the prosecution described above, the Court will focus
on those allegations.
                                                  3
The post-sentence motion indicates that Moll had moved to suppress the evidence found in the

van—presumably the gun—as a result of an illegal stop, and that the Court denied the motion.

(Id. at 21.)

    II.         STANDARD OF REVIEW

    King is granted leave to proceed in forma pauperis because it appears that he is unable to pay

the costs of filing suit. 4 As King is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i)

and (ii) apply, which require the Court to dismiss the Complaint if it is frivolous or fails to state a

claim. A complaint is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an indisputably

meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).

    To survive dismissal, a complaint “must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). “[M]ere conclusory statements[] do not suffice.” Id. The Court may also

consider matters of public record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir.

2006). As King is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y

Gen., 655 F.3d 333, 339 (3d Cir. 2011).

    III.        DISCUSSION

           A.    Claims Against Judge Barrett

           The only apparent factual basis for King’s claims against Judge Barrett concerns the

manner in which Judge Barrett ruled in or otherwise managed King’s criminal case. Judges are

entitled to absolute immunity from civil rights claims that are based on acts or omissions taken in




4
 However, as King is a prisoner, he will be obligated to pay the $350 filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                   4
their judicial capacity, so long as they do not act in the complete absence of all jurisdiction. See

Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d

Cir. 2006) (per curiam). As King’s claims against Judge Barrett are based on alleged

constitutional violations committed by the Judge in his judicial capacity while presiding over

King’s criminal case, those claims are barred by absolute judicial immunity and will be

dismissed as legally baseless.

       B.    Claims Against Assistant District Attorney McNaughton

       Turning to King’s claims against Assistant District Attorney McNaughton, prosecutors

are entitled to absolute immunity from liability under § 1983 for acts that are “intimately

associated with the judicial phase of the criminal process” such as “initiating a prosecution and

… presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976). “[W]hether a

prosecutor is entitled to absolute immunity depends on whether she establishes that she was

functioning as the state’s ‘advocate’ while engaging in the alleged conduct that gives rise to the

constitutional violation.” Yarris v. Cty. of Delaware, 465 F.3d 129, 136 (3d Cir. 2006). “[T]he

period during which prosecutors are most likely functioning in a ‘quasi-judicial’ capacity is the

time between indictment and dismissal, acquittal, or conviction.” Odd v. Malone, 538 F.3d 202,

211 (3d Cir. 2008) (footnote omitted).

       King appears to have named Assistant District Attorney McNaughton as a Defendant

based on the manner in which he prosecuted the Commonwealth’s case against King. The Court

reads the Complaint to be charging McNaughton with constitutional violations for prosecuting

the case too slowly (or not at all) and, perhaps, based on some manner in which he handled

discovery. All of those functions fall within the scope of McNaughton’s absolute prosecutorial

immunity and will therefore be dismissed as legally baseless.



                                                  5
       C.    Claims Against Moll

       The Court understands King to be raising claims against Moll based on her performance

as his defense counsel. “To state a claim under § 1983, a plaintiff must allege the violation of a

right secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). “[A] public defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.” Polk Cty. v.

Dodson, 454 U.S. 312, 325 (1981) (footnote omitted); see also Angelico v. Lehigh Valley Hosp.,

Inc., 184 F.3d 268, 277 (3d Cir. 1999) (“Attorneys performing their traditional functions will not

be considered state actors solely on the basis of their position as officers of the court.”).

Accordingly, as Moll is not a state actor subject to liability under § 1983, the Court will dismiss

King’s claims against her as legally baseless.

       D. Claims Against Uptown Transportation Services

       King’s § 1983 claims against Uptown Transportation Services, which was the service

transporting him when he was arrested, (see Compl. at 40), are also legally baseless. Nothing in

the Complaint reasonably suggests that this Defendant could be considered a state actor subject

to liability under § 1983. Whether a defendant is acting under color of state law — i.e., whether

the defendant is a state actor — depends on whether there is “such a close nexus between the

State and the challenged action’ that seemingly private behavior may be fairly treated as that of

the State itself.” Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal quotations

omitted). “To answer that question, [the Third Circuit has] outlined three broad tests generated

by Supreme Court jurisprudence to determine whether state action exists: (1) whether the private

entity has exercised powers that are traditionally the exclusive prerogative of the state; (2)



                                                   6
whether the private party has acted with the help of or in concert with state officials; and (3)

whether the state has so far insinuated itself into a position of interdependence with the acting

party that it must be recognized as a joint participant in the challenged activity.” Kach v. Hose,

589 F.3d 626, 646 (3d Cir. 2009) (internal quotations and alteration omitted).

       At most, it appears that the driver who transported King on the night of his arrest

cooperated with police in their investigation. (See Compl. at 40.) However, “[m]erely giving

information to police officers is insufficient to convert a private party into a state actor” even if

the information is false. Simmer v. Kehler, No. 15-2285 (RBK/JS), 2015 WL 6737017, at *3

(D.N.J. Nov. 2, 2015) (collecting cases); Cvetko v. Derry Twp. Police Dep't, No. CIVA 1:09-

CV-1260, 2010 WL 1791140, at *4 (M.D. Pa. May 4, 2010) (“[A] private actor does not proceed

under color of state law merely by furnishing the police with information pertaining to a possible

public disturbance.”); Collins v. Christie, No. CIV.A.06-4702, 2007 WL 2407105, at *4 (E.D.

Pa. Aug. 22, 2007) (“[E]ven if Dr. Columbo intentionally provided the false information to the

police, the plaintiff would still fail to state a claim under § 1983.”). As there is no legal basis for

concluding that Uptown Transportation Services is a state actor for purposes of § 1983, the Court

will also dismiss King’s claims against that Defendant as legally baseless.

       E. Claims Against Officer Cavallo

       The Court understands King to be raising claims against Officer Cavallo for falsely

arresting him, falsely imprisoning him, maliciously prosecuting him, and possibly subjecting him

to an illegal seizure when he pulled over the taxi in which King was travelling. King’s claims

fail, however, because his allegations are mostly predicated on conclusory allegations without

any facts supporting those allegations. (See Compl. at 8.) It is not enough for King to claim that

he was falsely arrested or maliciously prosecuted. Rather, he must allege facts that would



                                                   7
plausibly support a conclusion that he was seized, arrested, and/or prosecuted without probable

cause. See Gebhart v. Steffen, 574 F. App’x 156, 159 (3d Cir. 2014) (affirming dismissal of

malicious prosecution claim when plaintiff “ma[de] no effort to identify the [allegedly]

misrepresented facts or describe how the charges were exaggerated and baseless”); Godfrey v.

Pennsylvania, 525 F. App’x 78, 80 (3d Cir. 2013) (per curiam) (explaining that, to the extent

plaintiff was asserting claims for false arrest and imprisonment, “[plaintiff] needed to point to

facts suggesting that Defendant Thompson lacked probable cause to believe he had committed

the offense for which he was arrested”); McKenna v. City of Phila., 582 F.3d 447, 461 (3d Cir.

2009) (A plaintiff alleging malicious prosecution must establish that the defendants initiated a

criminal proceeding against the plaintiff—without probable cause and with malice—and that the

proceeding terminated in the plaintiff’s favor); Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d

Cir. 1995) (to state a false arrest claim plaintiff must allege facts establishing that he was arrested

without probable cause).

       There are other problems with King’s claims, most notably, that many of King’s claims

are not cognizable at this time. “[T]o recover damages for allegedly unconstitutional conviction

or imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted). Accordingly, King may not proceed on any malicious prosecution claims challenging

proceedings that led to his conviction, or any false arrest or false imprisonment claims that would

necessarily imply the invalidity of his current conviction, because his conviction has not been



                                                  8
reversed on appeal or otherwise vacated or invalidated. 5 Furthermore, if King is raising the same

challenges that were addressed and rejected by the state court in denying his motion to suppress,

those issues may be barred, even if his claims are cognizable. Flood v. Schaefer, No. 17-1936,

2018 WL 5879473, at *2 (3d Cir. Nov. 8, 2018) (per curiam) (“Issues determined in criminal

proceedings can have preclusive effect in subsequent civil proceedings.”).

       F. Claims Against Wyomissing Police Department

       A municipality or local government entity is not liable under § 1983 based solely on an

allegation that an employee of that entity committed a constitutional violation. See Monell v.

Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978). Rather, a municipality or a local

government entity is only liable under § 1983 if a policy or custom of that entity caused the

constitutional violation in question. Id. at 694. A plaintiff “must identify [the] custom or policy,

and specify what exactly that custom or policy was” to satisfy the pleading standard. McTernan

v. City of York, 564 F.3d 636, 658 (3d Cir. 2009).

       Here, it appears that King named the Wyomissing Police Department as a Defendant

because it employs Officer Cavallo. However, that is not a valid basis for imposing liability on

the Wyomissing Police Department under § 1983. As King has not identified a policy or custom

of this Defendant that led to the claimed violations of his constitutional rights, the Court will

dismiss these claims as pled.




5
 Some of the charges against King were dismissed but it is not clear whether those charges were
dismissed in connection with a plea agreement or whether they could be considered to have
terminated in King’s favor as is necessary to state a malicious prosecution claim. See Kossler v.
Crisanti, 564 F.3d 181, 188 (3d Cir. 2009) (en banc). It is also not clear whether King is
challenging the dismissed charges because his Complaint is pled in a conclusory manner and
focuses on the gun charge of which he was convicted.
                                                  9
         G. Claims Against Amanda Kasardo

         The only apparent factual basis for King’s claims against Kasardo is the fact that she

provided a DNA analysis to the Commonwealth that was produced in discovery. (See Compl. at

24-25.) The analysis provided by Kasardo indicates that the Pennsylvania State Police Bureau of

Forensic Services could not perform DNA analysis on the sample retrieved from the gun to

compare to the sample obtained from King because there was an insufficient amount of DNA in

the sample. (Id. at 24.) Nothing about the report evinces a basis for a constitutional or any other

claim against Kasardo, and King has not alleged any facts that would clarify why he believes

Kasardo violated his rights or how she was involved in the claimed violations. Accordingly,

King has not stated a plausible claim against Kasardo. See Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988) (“A defendant in a civil rights action must have personal involvement in the

alleged wrongs.”).

   IV.      CONCLUSION

   For the foregoing reasons, the Court will grant King leave to proceed in forma pauperis and

dismiss his Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). The Court will dismiss

King’s claims against Judge Barrett, McNaughton, Moll, and Uptown Transportation Services

with prejudice. However, King will be given an opportunity to file an amended complaint

against Officer Cavallo, Wyomissing Police Department, and Kasardo in the event he can cure

the defects in any of his claims against those Defendants. An appropriate Order follows.

                                               BY THE COURT:


                                               /s/ C. Darnell Jones, II             _____
                                               C. DARNELL JONES, II,           J.




                                                 10
